        Case 3:16-cv-00742-BAJ-RLB      Document 89     03/25/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


  OFFICER JOHN DOE                                                   CIVIL ACTION

  VERSUS

  DERAY MCKESSON, ET AL.                                     NO: 16-00742-BAJ-RLB

                                      ORDER

      IT IS ORDERED that Defendant DeRay McKesson’s Unopposed Motion to

Stay Proceedings (Doc. 87) is GRANTED.

      IT IS FURTHER ORDERED that all proceedings in this matter are stayed

pending a ruling by the United States Supreme Court on Defendant McKesson’s

Petition for a writ of certiorari in DeRay McKesson v. John Doe, No. 19–1108.

      IT IS FURTHER ORDERED that the Scheduling Conference currently

scheduled to be held on April 9, 2020 before the Magistrate Judge is terminated.

      IT IS FURTHER ORDERED that within 10 days following the United States

Supreme Court’s ruling on Defendant’s Petition, the parties shall file a joint status

report with a proposal for further proceedings in this matter.



                              Baton Rouge, Louisiana, this 25th day of March, 2020.



                                       _____________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA



                                          1
